Citation Nr: 1636950	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-47 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from October 1977 to August 1980 and from February 1982 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In May 2014, the Board remanded this matter for additional development.


FINDING OF FACT

1.  The Veteran's sole service-connected disability is degenerative disc disease of the lumbar spine with osteophytes, rated as 20 percent disabling. 

2.  He has completed a high school education and one year of junior college, and has occupational experience as a truck driver.

3.  The lumbar spine disability did not alone preclude him from engaging in substantially gainful employment that was consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter dated in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained service treatment records, service personnel records, VA vocational rehabilitation records, VA treatment records, and records from the Social Security Administration (SSA).  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  

The Veteran was also provided with VA examinations and medical opinions dated in December 2010, May 2012, and July 2014 regarding the claim for entitlement to TDIU.  The Board finds the July 2014 VA medical examination and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examiner considered all information provided and obtained regarding the Veteran's work history, conducted a detailed review of the record, and provided the information necessary to evaluate functional impairment caused solely by the Veteran's service-connected disabilities.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.

The Veteran's claim was previously before the Board in May 2014 and remanded for additional evidentiary development, to include obtaining a detailed work history and a VA medical examination.  The Board finds substantial compliance with the May 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In written statements of record, the Veteran has asserted that his service-connected lumbar spine disability rendered him unemployable.

Generally, VA will award entitlement to TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran was unemployed or had difficulty obtaining employment, but whether the veteran could perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2015). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  These cases should be referred for extraschedular consideration.  38 C.F.R. § 4.16(b) (2015).

The Veteran's sole service-connected disability of lumbar spine degenerative disc disease with osteophytes is rated as 10 percent disabling, effective May 21, 2009, and as 20 percent disabling, effective November 10, 2010.  His combined service-connected disability rating is 10 percent from May 21, 2009, and 20 percent from November 10, 2010.

During the appeal period, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability, as his combined rating for his sole service-connected disability is not 70 percent or more.  Therefore, he is not entitled to a TDIU rating on a schedular basis during those time periods.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  As noted above, those cases should be referred for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).

The Board will now evaluate whether evidence of record during the appeal period showed that the Veteran's service-connected lumbar spine disability alone renders him unemployable.

In an October 1997 statement, a VA physician indicated that the Veteran was permanently and totally disabled as a result of multiple nonservice-connected conditions. 

In a March 2009 VA spine examination report, the examiner noted that the Veteran was currently unemployed but not retired for the last 10 to 20 years due to inguinal hernia repair that lead to nerve entrapment and AIDS virus.  The examiner diagnosed lumbar degenerative joint disease with osteophytes with associated lumbar pain.  It was indicated that the diagnosed lumbar spine disability caused significant effects on the Veteran's usual occupation.  The examiner reported that the Veteran's lumbar spine disability impacted his occupational activities causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The Veteran reported that he was terminated as a truck driver due to his back problem.  An August 2009 VA X-ray revealed small osteophytes at L3 and L4 as well as sclerosis of the posterior joints at L5/S1 indicating osteoarthritis.

In an October 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, the Veteran indicated that he was last employed full time as a truck driver in December 2008.  He asserted that his lower back pain prevented him from doing his job as a truck driver. 

In a November 2009 statement, a VA treatment provider was noted to find that the Veteran had a history of chronic right inguinal pain with multiple surgeries following inguinal hernia repair that led to nerve entrapment.  The Veteran was also noted to have a history of chronic back pain possibly secondary to lumbar degenerative joint disease.  The Veteran was noted to report he was unable to work as a truck driver due to chronic pain.

Records from SSA received in November 2009 reflected that the Veteran was awarded benefits in November 1997 based on primary diagnosis of human immunodeficiency virus (HIV) infection and a secondary diagnosis of pneumocystis carinii pneumonia.

In a November 2009 VA Form 21-4192, the Veteran's former employer indicated that he last worked in December 2008 as a truck driver for 40 plus hours a week.  The Veteran was noted to have resigned from his job.  In a January 2010 VA Form 21-4192, another former employer, PLM, indicated that he last worked in September 2008 as a truck driver from 40 to 50 hours a week.  Employment of the Veteran was noted to end when he moved out of town. 

In an April 2010 statement, a manager at PLM indicated that the Veteran had been a driver almost two years from 2006 to 2008.  The manager noted that the Veteran was having a lot of issues with back pain toward the end of his time with PLM and that his hours were cut because it was too painful for him to drive full time.  The manager noted that it eventually got too hard for the Veteran to drive, which included getting in and out of the truck several times a day.  It was noted that the Veteran left in good standing and was a very good driver.

In a December 2010 VA examination report, the Veteran noted that he was employed as a truck driver until three years ago.  He indicated that he has been receiving SSA benefits since and has not worked.

In a January 2011 statement, the Veteran's VA vocational rehabilitation counselor found the Veteran to be currently reasonably infeasible for suitable employment due to the Veteran receiving SSA disability benefits in 1996, as he could no longer perform the duties of his customary work as a truck driver.  It was indicated that the Veteran did participate in a return to work program from 2006 to 2008 but could not successfully perform in any gainful employment.  In an additional statement, the counselor indicated that evidence of record showed he was entitled to Chapter 31 benefits from January 2011 but was also found to be currently reasonably infeasible for suitable employment.

In a May 2012 VA general medical examination report, the Veteran noted that he worked as a trucker until 2008, but that the pain in his right groin and back prevented him from having groin/leg in one position all day and also from getting in and out of truck when delivering.  The Veteran commented that trucking was the only thing that he did his whole life.  He reported that he requested Vocational Tech training/school, wanting to be a court reporter/paralegal.  It was indicated that VA denied his request, saying that by the time he completed training that he would be feasibly unemployable, he assumed because of his age.  He indicated that he wants to investigate outside vocational retraining possibilities, as he really wanted to work.

In a May 2012 VA spine examination report, the examiner diagnosed low back pain/mild osteoarthritis.  It was noted that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner indicated that the Veteran's right groin pain coupled with low back pain caused an antalgic gait and prevented him from climbing in and out of trucks, which was the only job he had ever performed.  The examiner acknowledged the Veteran's assertions of trying to get VA help for vocational rehabilitation for a sedentary job and being denied.  The examiner then indicated that the Veteran would be able to do a sedentary job or supervisory job if the lumbar spine disability was the only condition to be taken into consideration.  A May 2012 VA lumbosacral spine X-ray revealed mild osteoarthritis.

In May 2014, the Board remanded this matter in order to obtain the Veteran's vocational rehabilitation file as well as a thorough and contemporaneous medical examination to ascertain whether the Veteran's service-connected disabilities rendered him unemployable.  

VA treatment records dated from 2010 to 2013 reflected continued findings of chronic low back pain.  The Veteran was shown to receive a lumbar medial branch injections as well as an epidural steroid injection and undergo radiofrequency nerve ablation.

The Veteran's vocational rehabilitation file from 2011 reflected that the Veteran did have vocational impairments to employability to which his service-connected disabilities contributed in substantial part to the overall vocational impairment.  Vocational impairments resulting from the Veteran's service-connected disability included no prolonged lifting/carrying beyond the medium level; no heavy pushing and pulling; no prolonged standing and walking; and no repetitive climbing, balancing, stooping, kneeling, crouching, crawling, and reaching.  The Veteran participated in a Return to Work program through SSA from 2006 where he returned to being a truck driver.  The conclusion from participation in that program was that due to the limitations of the Veteran's nonservice-connected disabilities, he could not perform successfully in any gainful employment.  It was noted that his combined military/civilian work history at this present point had not offered the Veteran the opportunity to secure a reasonably developed set of skills that would lead him to suitable employment.  This was due to the fact that all transferable skills he possessed would be for manual labor type positions/truck driving that he could no longer perform due to the numerous physical limitations of his nonservice-connected disabilities.  It was concluded that the Veteran's past military/civilian work history did not include any transferable skills qualifying him for readily available civilian positions within his current labor market that would be stable and continuous; would require a reasonably developed set of skills; that would match up to his interests aptitudes and abilities; and would not aggravate his service-connected disability.

In a July 2014 VA examination report, the examiner diagnosed degenerative arthritis of the spine.  A July 2014 X-ray of the lumbar spine revealed findings of mild osteoarthritis.  The examiner indicated that the Veteran was cashier for ARAMARK, working part time 11 days a month for three hours a day despite his pain.  It was noted that work was accommodating for his disability, such as giving him the opportunity to sit and have a rubber floor mat.  The Veteran reported that the job was giving him a sense of self-worth.  He described his education history as one year of junior college, totaling 13 years of education.  It was noted that he had completed an Emergency Technician program of one year in college, but did not take state test or the job related to that profession.   He reported that his trade was as a truck driver and indicated that he knew how to use computer to some extent.

After reviewing the record and examining the Veteran, the examiner indicated that the Veteran's thoracolumbar spine condition impacted his ability to work with prolonged sitting, prolonged standing, banding, and squatting.  The examiner then reported that in regards to the service-connected lumbar spine condition alone and without regard to advance age or nonservice-connected disability, the Veteran was able to perform a sedentary job with freedom of movement (standing and sitting) in a normal eight hour work day.  The examiner opined that unemployability (prevention of gainful employment) was less likely than not (less than 50% probability) caused by the Veteran's service-connected lumbar spine disability.

The Board has determined that the most probative evidence that addresses the question of whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability during the appeal period resolutely weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 

The July 2014 VA examiner based the unfavorable opinion on a detailed review of the entire record.  The examiner also reviewed the Veteran's work history, discussed the medical evidence of record and the lay assertions of the Veteran, clearly described functional impairment related to the Veteran's service-connected lumbar spine disability, and offered a rationale for the provided conclusions, considering only impairment from the Veteran's service-connected disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board is cognizant that evidence of record identified that the Veteran's service-connected lumbar spine disability results in functional impairment and contributed to his overall vocational impairment.  However, the record does not include any probative evidence that the functional impairment caused solely by the Veteran's service-connected disability renders him unemployable, and the Veteran has not identified or alluded to the existence of any such opinion.  In fact, evidence of record showed that the Veteran could no longer perform his duties as a truck driver due to the numerous physical limitations of his nonservice-connected disabilities.  

The Board further acknowledges the Veteran's resolve to obtain employment.  He was noted to be working part time 11 days a month as a cashier for three hours a day despite his pain in the July 2014 VA examination report.  The Board recognizes that this type of part time employment would not be considered substantially gainful employment.  However, the July 2014 VA examiner found that in regards to the service-connected lumbar spine condition alone and without regard to advance age or nonservice-connected disability, the Veteran was able to perform a sedentary job with freedom of movement (standing and sitting) in a normal eight hour work day.  

In this case, the lay statements of the Veteran and his neighbor are competent evidence to report symptoms associated with his service-connected lumbar spine disability, as well as their effects on his daily life and occupation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as laypersons, without the appropriate medical training and expertise, their statements are not competent evidence to provide a probative opinion on whether the functional limitations resulting from his service-connected disability prevent him from securing or retaining substantially gainful employment without consideration of his age or the functional limitations caused by his nonservice-connected disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  

Based on the evidence discussed above, the Board finds that a preponderance of the evidence of record weighs against a finding that the Veteran's service-connected disability alone actually precluded him from engaging in substantially gainful employment during the appeal period.  Thus, entitlement to TDIU due to the Veteran's service-connected disability is not warranted and it is not necessary for the Board to refer this matter for extraschedular consideration under 38 C.F.R. § 4.16(b) (2015).

Accordingly, the claim for entitlement to TDIU must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  







ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


